PELHAM, P. J.
Confessedly the cardinal proposition, and the only fundamental question sought to be presented by appellant in bringing this appeal, involving substantially the same matters that had been previously passed upon by this court in an opinion written by Judge De Graffenried while a member of the court, in the case of Birmingham Waterworks v. Keiley, 2 Ala. App. 629, 56 South. 838, was to get a ruling from thé court at variance with the previous holding in 'the Keiley Case. It was understood that the same question presented by the record in this case, involving a construction of the identical provisions of the contract between the city of Birmingham and the appellant, had been submitted to the Supreme Court in a case before it; and as this court is required by the statute of its creation to conform its holdings to the decisions of the Supreme Court, to the end tha.t theré shall be a uniformity of decisions in the state, it Las been deemed proper, to avoid any confusion that might arise, to await the holding of the Supreme Court on‘the construction of the contract involved on this appeal.
*474In tbe case of Birmingham Waterworks Co. v. Windham, 67 South. 424, the Supreme Court has passed upon the main question presented on the appeal in this case, rendering an opinion giving a construction to the provisions of said contract as construed in the opinion in the Keiley Case, supra, that is entirely at variance with the views expressed in the latter case. The rulings of the trial court in the instant case are in harmony with the Keiley Case, and it follows that they are not in accord with the holding of the Supreme Court in the Windham Case, supra, and that the proper order here is a reversal in conformity with the controlling holding in the latter case.
Reversed and remanded.